Citation Nr: 0407392	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes at the patellofemoral compartments 
of both knees. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from August 1977 to October 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection and 
assigned a 10 percent evaluation for minimal degenerative 
changes at the patellofemoral compartment of both knees.  

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service connection for minimal degenerative changes at the 
patellofemoral compartment of both knees was established by a 
July 2002 rating decision.  At that time the RO assigned a 
single 10 percent disability although service connection had 
been established for a bilateral disorder.  The RO explained 
in its rating decision that the findings shown on examination 
of normal knee range of motion, no joint laxity, and no 
cartilage dislocation would not warrant a compensable 
evaluation.  However, the 10 percent disability evaluation 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 which allows for the assignment of a 10 
percent evaluation when there is x-ray evidence of arthritic 
involvement of two or more major joints without limitation of 
motion.  

Since that time, however, additional medical evidence has 
been added to the record that indicates that a VA examination 
is necessary in this case.  In May 2003, M.T., M.D. submitted 
a statement in which he indicated that the veteran has 
recently been seen in his office and continued to have 
problems with both knee.  The veteran apparently reported 
having increasing symptoms in the knees complaining of 
increasing pain at time severe enough that he would have to 
stop walking.  Examination at that time reportedly revealed 
medial and lateral joint line tenderness as well as 
crepitation on flexion and extension.  X-rays showed some 
narrowing of the lateral patellar facet joint, bilaterally. 

Further, the veteran's representative has requested separate 
ratings for each knee arguing that separate ratings are 
required for distinct and separate symptomatology related to 
the same injury.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this regard, the Board notes that knee 
disabilities may be assigned separate evaluations for 
arthritis and instability.  In a precedent opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may receive separate ratings under 
Diagnostic Code (DC) 5003 (degenerative arthritis) and DC 
5257 (recurrent subluxation and lateral instability).  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2003)) where there is probative evidence showing the 
veteran experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination to accurately 
assess the nature and severity of his service-connected right 
and left knee disabilities.  The veteran's knees were last 
examined in January 2002, and recent evidence indicates that 
the symptomatology associated with the veteran's knees may 
have worsened.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected degenerative changes at the 
patellofemoral compartments of both 
knees.  The examination should include X-
rays and a complete test of the range of 
motion of the knees, documented in 
degrees.  The examiner should also answer 
the following questions: (a) whether 
either knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of 
either knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should 
readjudicate the issues involving the 
propriety of the initial evaluations 
assigned for the veteran's right and left 
knee disabilities, in light of all 
applicable legal criteria, including 
38 C.F.R. § 4.71, DCs 5003, 5010, 5257 
(2003); VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); and VAOPGCPREC 9-
98 (Aug. 14, 1998).  

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




